United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.S., Appellant
and
DEPARTMENT OF THE ARMY, RED RIVER
ARMY DEPOT, Texarkana, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0616
Issued: August 4, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 25, 2017 appellant filed a timely appeal from a November 21, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish more than four
percent binaural hearing loss, for which she previously received a schedule award.
On appeal appellant contends that the date of maximum medical improvement (MMI)
and period of her schedule award are incorrect. She questions how an OWCP district medical
adviser (DMA) and an OWCP referral physician determined the information that was relied on
by OWCP.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On November 23, 2015 appellant, then a 62-year-old weapon systems mechanic, filed an
occupational disease claim (Form CA-2) alleging hearing loss as a result of noise at work. She
claimed that she had a constant hum in her ears and was unable to understand what was being
said unless there was no background noise and/or she could see someone talking. Appellant first
became aware of her condition and its relationship to her federal employment on
January 6, 2014. She noted that it was hard to tell what was being said at her nephew’s birthday
celebration. Appellant compared a March 2, 2005 audiogram to a 2014 audiogram and noticed a
definite change in the audiograms findings. She maintained that she was only around noise at
work.
By letter dated November 30, 2015, OWCP informed appellant of the deficiencies in her
claim and requested that she respond to its inquiries within 30 days. It also requested that the
employing establishment submit information including the job sites where appellant worked, the
sources of noise appellant was exposed to, the period of exposure, and the decibel and frequency
of the exposure.
OWCP received audiograms performed by the employing establishment as part of a
hearing conservation program dated March 2, 2005 through November 18, 2015.
In a December 4, 2015 statement, appellant related that she was exposed to hazardous
noise in the employing establishment’s rubber shop from 1978 to 1979, 1980, 1983; fire control
from 1984 to 1993; and combat division from 2005 to 2015. She noted that she was removed
from the noise area in June 2015.2 Appellant indicated that she had not previously filed a claim
for hearing loss or an ear condition. She claimed that she had a constant hum/ringing in her ears.
Appellant reiterated that it was hard for her to hear what was being said if there was background
noise. She maintained that she had no hobbies that involved exposure to loud noise.
By letters dated February 3, 2016, OWCP referred appellant, together with a statement of
accepted facts (SOAF) and the medical record, to Thomas D. Burns, Au.D., an audiologist, and
Dr. Charles E. Hollingsworth, a Board-certified otolaryngologist, for an audiological evaluation
and otologic examination, respectively.
On February 22, 2016 Dr. Burns performed an audiogram which demonstrated testing at
500, 1,000, 2,000, and 3,000 hertz (Hz) and revealed decibel (dB) losses of 50, 35, 20, and 10,
respectively in appellant’s right ear. On the left, appellant’s dB losses at the above levels were
45, 35, 20, and 10, respectively.
In a February 22, 2016 medical report, Dr. Hollingsworth noted findings on physical
examination and diagnosed bilateral moderate low frequency, very mild mid frequency, and very
mild high frequency sensorineural hearing loss. He reviewed Dr. Burns’ February 22, 2016
audiogram and determined that appellant had 5.6 percent right monaural impairment, 3.8 percent
left monaural impairment, and 4.1 percent binaural impairment based on the sixth edition of the

2

On November 30, 2015 appellant retired from the employing establishment.

2

American Medical Association, Guides to the Evaluation of Permanent Impairment,3 (A.M.A.,
Guides). Dr. Hollingsworth opined that her hearing loss was at least partially due to noise
exposure in her federal civilian employment. He reasoned that progressive loss was documented
on serial audiograms. Dr. Hollingsworth recommended proper ear protection as necessary and
hearing aids.
On February 26, 2016 OWCP accepted appellant’s claim for bilateral sensorineural
hearing loss.
On March 15, 2016 an OWCP DMA reviewed the reports of Dr. Burns and
Dr. Hollingsworth. She agreed with Dr. Hollingsworth that appellant had noise-induced
moderate low frequency and very mild mid and high frequency hearing loss. The DMA also
agreed that she had 5.6 percent monaural hearing loss in the right ear, 3.8 percent monaural
hearing loss in the left ear, equating to 4.1 percent binaural hearing loss under the sixth edition of
the A.M.A., Guides. She determined that appellant had reached MMI on February 22, 2016, the
date of Dr. Hollingsworth’s examination. The DMA related that hearing aids should be
authorized.
On May 11, 2016 appellant filed a claim for a schedule award (Form CA-7).
In a May 23, 2016 decision, OWCP granted appellant a schedule award for four percent
binaural hearing loss. It determined that the date of MMI was February 22, 2016. The period of
the award ran from November 30, 2015 to January 24, 2016, a total of 56 days.
In an appeal request form and letter dated May 25, 2016, appellant requested a review of
the written record by an OWCP hearing representative. In the May 25, 2016 letter, she disagreed
with the findings regarding when her hearing impairment began and the percentage used to
calculate her schedule award. Appellant noted that Dr. Hollingsworth reported that she had 9.4
percent monaural hearing impairment and four percent binaural hearing impairment. She
believed that her schedule award should begin on August 9, 2010, the date of an accompanying
audiogram that revealed significant hearing loss.
Appellant resubmitted employing establishment audiograms dated August 9, 2010,
February 24, 2014, and November 18, 2015.
She submitted employing establishment
audiograms dated June 18, 2007, June 23, 2010, and March 19, 2014.
By decision dated November 21, 2016, an OWCP hearing representative found that
appellant had no more than four percent binaural hearing loss for which she previously received
a schedule award. He modified the May 23, 2016 decision to reflect that the period of the
schedule award was from February 22 to April 17, 2016 as the DMA had found that the date of
MMI was February 22, 2016.

3

A.M.A., Guides (6th ed. 2009).

3

LEGAL PRECEDENT
The schedule award provisions of FECA4 and its implementing regulations5 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. However, FECA does not
specify the manner in which the percentage of loss shall be determined. For consistent results
and to ensure equal justice under the law to all claimants, good administrative practice
necessitates the use of a single set of tables so that there may be uniform standards applicable to
all claimants. The A.M.A., Guides has been adopted by the implementing regulations as the
appropriate standard for evaluating schedule losses.6
OWCP evaluates industrial hearing loss in accordance with the standards contained in the
A.M.A., Guides.7 Using the frequencies of 500, 1,000, 2,000, and 3,000 cycles per second, the
losses at each frequency are added up and averaged.8 Then, the fence of 25 dBs is deducted
because, as the A.M.A., Guides points out, losses below 25 dBs result in no impairment in the
ability to hear everyday speech under everyday conditions.9 The remaining amount is multiplied
by a factor of 1.5 to arrive at the percentage of monaural hearing loss.10 The binaural loss is
determined by calculating the loss in each ear using the formula for monaural loss; the lesser loss
is multiplied by five, then added to the greater loss and the total is divided by six to arrive at the
amount of the binaural hearing loss.11 The Board has concurred in OWCP’s adoption of this
standard for evaluating hearing loss.12
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to an OWCP DMA for an opinion concerning the nature and percentage of
binaural hearing loss in accordance with the A.M.A., Guides with the DMA providing rationale
for the percentage of impairment specified.13

4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

6

Id. See also Jacqueline S. Harris, 54 ECAB 139 (2002).

7

A.M.A., Guides 250 (6th ed. 2009).

8

Id.

9

Id.

10

Id.

11

Id.

12

Donald E. Stockstad, 53 ECAB 301 (2002), petition for recon. granted ( modifying prior decision), Docket No.
01-1570 (issued August 13, 2002); Reynaldo R. Lichtenberger, 52 ECAB 462 (2001).
13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Award and Permanent Disability Claims,
Chapter 2.808.6(f) (February 2013).

4

ANALYSIS
The Board finds that appellant has failed to establish more than four percent binaural
hearing loss, for which she previously received a schedule award.
OWCP accepted appellant’s claim for bilateral sensorineural hearing loss based on the
February 22, 2016 medical opinion of Dr. Hollingsworth, an OWCP referral and Board-certified
otolaryngologist. Dr. Hollingsworth reviewed an audiogram performed on that date by
Dr. Burns, an OWCP referral audiologist, which revealed dB losses of 50, 35, 20, and 10 at 500,
1,000, 2,000, and 3,000 Hz, respectively, for the right ear. Testing of the left ear at the above
levels revealed dB losses of 45, 35, 20, and 10, respectively. Dr. Hollingsworth found that
appellant had 5.6 percent monaural hearing impairment of the right ear, 3.8 percent monaural
hearing impairment of the left ear, and 4.1 percent binaural hearing impairment based on the
sixth edition of the A.M.A., Guides.
Consistent with its procedures, OWCP properly referred the file to its DMA for a rating
of permanent impairment in accordance with the sixth edition of the A.M.A., Guides. On
March 15, 2016 OWCP’s DMA reviewed Dr. Collingsworth’s report and agreed that appellant
had moderate low frequency and very mild mid and high frequency hearing loss and 4.1 percent
binaural hearing impairment in accordance with the sixth edition of the A.M.A., Guides. Using
Dr. Burns’ February 22, 2016 audiogram to calculate appellant’s hearing loss in accordance with
the A.M.A., Guides, she averaged appellant’s right hearing levels of 50, 35, 20, and 10 dB at
500, 1,000, 2,000, and 3,000 Hz, which then averaged to total 28.75. The DMA subtracted the
25-dB fence and multiplied the remaining balance of 3.75 by 1.5 to calculate 5.6 percent
monaural hearing loss for the right ear. Appellant’s left ear hearing levels of 45, 35, 20, and 10
dB at 500, 1,000, 2,000, and 3,000 Hz were then averaged to total 27.5. The DMA subtracted
the 25-dB fence and multiplied the remaining balance of 2.5 by 1.5 to calculate 3.75 percent
monaural hearing loss for the left ear. She calculated 4.1 percent binaural hearing loss by
multiplying the lesser left ear loss of 3.8 percent by five, adding the greater 5.6 percent right ear
loss and dividing this sum by six. The DMA determined that appellant sustained a total 4.1
percent binaural hearing loss. She also determined that appellant had reached MMI on
February 22, 2016.
The Board finds that the weight of the medical evidence establishes that appellant has no
more than four percent binaural hearing loss.14
Although appellant submitted results from the employing establishment’s annual
audiometric testing from March 2, 2005 to November 18, 2015, these audiograms are insufficient
to establish her burden of proof as they do not comply with the requirements set forth by OWCP
to access permanent hearing loss. They lack proper certification of calibration, speech testing,
and bone conduction scores and were not prepared or certified as accurate by a physician as
defined under FECA. It is appellant’s burden of proof to submit a properly prepared and
14

The policy of OWCP is to round the calculated percentage of impairment up or down to the nearest whole
number. J.H., Docket No. 08-2432 (issued June 15, 2009); Robert E. Cullison, 55 ECAB 570 (2004). See also
Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.4(b)(2)(b)
(September 2010).

5

certified audiogram to OWCP.15 OWCP was not required to rely on this evidence in determining
the degree of her hearing loss as it failed to constitute competent medical evidence.16
On appeal, appellant contends that the date of MMI and period of her schedule award are
incorrect. The period covered by a schedule award commences on the date that the employee
reaches MMI from the residuals of the injury. The question of when MMI has been reached is a
factual one which depends upon the medical findings in the record. The determination of such
date is to be made in each case upon the basis of the medical evidence in that case.17 The date of
MMI is usually considered to be the date of the medical examination that determined the extent
of the impairment.18 OWCP used February 22, 2016 as the date of MMI in its May 23, 2016
schedule award decision. OWCP’s hearing representative modified this decision to reflect that
the period of the award was from February 22 to April 17, 2016 rather than November 30, 2015
to January 24, 2016.
February 22, 2016 was the date Dr. Hollingsworth, the referral
otolaryngologist, conducted a second opinion evaluation. That was also the date Dr. Burns, the
referral audiologist, performed an audiogram. On March 15, 2016 an OWCP DMA confirmed
that the date of MMI was February 22, 2016, the date of Dr. Hollingsworth’s report and the
audiologic examination. For these reasons, the Board finds that OWCP properly identified the
date of MMI as February 22, 2016 and that the period of appellant’s schedule award should
begin on that date.19
Appellant questions how the DMA and Dr. Hollingsworth determined the information
relied on by OWCP. As discussed above, OWCP evaluates industrial hearing loss in accordance
with the standards contained in the A.M.A., Guides. Both the DMA and Dr. Hollingsworth
properly applied the standards of the sixth edition of the A.M.A., Guides to the February 22,
2016 audiogram to find that she has four percent binaural hearing loss. Appellant has not
submitted any medical evidence in conformance with the standards set forth in the A.M.A.,
Guides establishing that she is entitled to a schedule award greater than that which she received.
Appellant may request a schedule award or increased schedule award at any time based
on evidence of a new exposure or medical evidence showing progression of an employmentrelated condition resulting in permanent impairment or increased impairment.

15

See R.B., Docket No. 10-1512 (issued March 24, 2011); Robert E. Cullison, id.; Vincent Holmes, 53 ECAB 468
(2002) (OWCP does not have to review audiograms not certified by a physician and it is the claimant’s burden to
submit a properly certified audiogram for review if he objects to the audiogram selected by OWCP for determining
the degree of hearing loss).
16

Id. See also H.M., Docket No. 13-1061 (issued July 29, 2013); M.T., Docket No. 12-1294 (issued
December 6, 2012).
17

See Marie J. Born, 27 ECAB 623 (1976).

18

See Richard Larry Enders, 48 ECAB 184 n.12 (1996) (date of the audiologic examination).

19

Cf. K.M., Docket No. 12-1137 (issued October 19, 2012) (where the Board found that OWCP improperly
identified the date of MMI and, thus, modified the date to be when the referral physician examined appellant for the
purpose of evaluating permanent impairment, not the date he recalculated his rating under the sixth edition of the
A.M.A., Guides).

6

CONCLUSION
The Board finds that appellant has failed to meet her burden of proof to establish that she
sustained more than four percent binaural hearing loss for which she previously received a
schedule award.
ORDER
IT IS HEREBY ORDERED THAT the November 21, 2016 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: August 4, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

